      Case 4:19-cv-03754 Document 1 Filed on 09/30/19 in TXSD Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

PATRICIA ROSENDAHL AND                      §
TORBEN ROSENDAHL                            §
                                            §
VS.                                         §       CIVIL ACTION NO._________________
                                            §
UNITED PROPERTY & CASUALTY                  §
INSURANCE COMPANY                           §


                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, UNITED PROPERTY & CASUALTY

INSURANCE COMPANY, Defendant herein, removes to this Court the state court action pending

in the 152nd Judicial District Court of Harris County, Texas, invoking the Court’s diversity

jurisdiction, on the grounds explained below.

                                     I.   BACKGROUND

       1.     On August 23, 2019, Plaintiffs PATRICIA ROSENDAHL and TORBEN

ROSENDAHL (collectively, “Plaintiffs”) filed the present action in the 152nd Judicial District

Court of Harris County, Texas, bearing Cause No. 2019-59298 (the “State Court Action”) against

Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY (“UPC” or

“Defendant),. See Plaintiffs’ Original Petition and Request for Disclosure, attached hereto in

Exhibit B.

       2.     UPC, the sole Defendant in this action, was served notice of this lawsuit on August

29, 2019. Id. Pursuant to 28 U.S.C. § 1446(b)(3) this Notice of Removal has been timely filed by




                                                1
       Case 4:19-cv-03754 Document 1 Filed on 09/30/19 in TXSD Page 2 of 6



Defendant within thirty (30) days following receipt of service of process of the citation, i.e., when

the case first became removable.

       3.         Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated herein under Exhibit B.

       4.         Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiffs through their attorneys of record, and

to the clerk of the 152nd Judicial District Court of Harris County, Texas.

                                             II.    JURISDICTION

       5.         Removal of the State Court Action to this Court is proper pursuant to 28 U.S.C. §§

1332 and 1441(a) and (b) because: (1) there is complete diversity between Plaintiffs and Defendant,

and (2) the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

A.     COMPLETE DIVERSITY EXISTS BETWEEN PLAINTIFFS AND DEFENDANT

       6.         Plaintiffs PATRICIA ROSENDAHL and TORBEN ROSENDAHL are domiciled in

Galveston County, Texas. In their Original Petition, Plaintiffs allege that they are individuals

residing in Friendswood, Galveston County, Texas1. Pursuant to 28 U.S.C. § 1332(a), Plaintiffs are

citizens of the State of Texas.

       7.         Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY is a

foreign organization incorporated pursuant to the laws of the State of Florida and does not have its

principle place of business in Texas. Pursuant to 28 U.S.C. § 1332(c)(1), Defendant is a citizen of

the State of Florida.

       8.         Accordingly, there is complete diversity between the properly joined parties pursuant


       1
           See Plaintiffs’ Original Petition and Request for Disclosure, Exhibit B, at p.. 2.



                                                           2
       Case 4:19-cv-03754 Document 1 Filed on 09/30/19 in TXSD Page 3 of 6



to 28 U.S.C. § 1332(a).

B.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

        9.         Plaintiffs’ Original Petition and Request for Disclosure states that “Plaintiffs seek

monetary relief of not more than $100.000.”2 To clarify the amount in controversy, Defendant sent

Plaintiffs’ counsel a letter on September 26, 2019, requesting Plaintiffs and their counsel to execute

an attached proposed binding stipulation that would commit Plaintiffs and their counsel to an

agreement not to accept any judgment in excess of $75,000.00, including attorneys’ fees, but

exclusive of interest and costs. See Letter to Plaintiffs’ Counsel Regarding Binding Stipulation,

attached and incorporated herein as Exhibit C. To date, however, Plaintiff has failed to respond,

and has failed to provide Defendant an executed copy of said binding stipulation.

        10.        “Where diversity of citizenship exists, the amount in controversy requirement is met

if (1) it is apparent from the face of the petition that the claims are likely to exceed $75,000.00 or,

alternatively, (2) the defendant sets forth ‘summary judgment type evidence’’ of facts in controversy

that support a finding of the requisite amount.”3 Either analyses here sets the amount in controversy

over the $75,000.00 threshold for jurisdiction.

        11.        Plaintiffs’ Original Petition shows on its face that Plaintiffs’ claims are in excess of

$75,000.00 excluding interest and costs. Further, and in the alternative, Plaintiffs’ failure to agree to

a binding stipulation indicates that Plaintiffs are seeking damages in excess of $75,000.00. For the

foregoing reasons, the amount in controversy requirement of 28 U.S.C. § 1332(b) is satisfied.

                                                   III.     VENUE


        2
            See Plaintiffs’ Original Petition and Request for Disclosure, Exhibit B,, at p. 10.
        3
           Real T LLC v. State Farm Fire and Cas. Co., No. 07-8754, at *1 (E.D. La. Nov. 18, 2008) (citing
Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002)) (quoting Simon v. Wal-Mart
Stores, Inc., 193 F.3d 848, 850 (5th Cir. 1990)).



                                                            3
      Case 4:19-cv-03754 Document 1 Filed on 09/30/19 in TXSD Page 4 of 6



       12.     Venue for removal is proper in this district and division because this district embraces

the 152nd Judicial District Court of Harris County, Texas, the forum in which the removed action

was pending.

                                      IV. EXHIBIT INDEX

               Exhibit A      Index of Matters Being Filed;

               Exhibit B      All executed process in this case, including copies of:
                              Plaintiffs’ Original Petition and Request for Disclosure, Citation for
                              United Property & Casualty Insurance Company, Returned Service of
                              Process on Defendant United Property & Casualty Insurance
                              Company; Defendant United Property & Casualty Insurance
                              Company’s Original Answer to Plaintiff’s Original Petition with
                              Request for Disclosures; and District Clerk’s Docket Sheet.

               Exhibit C      Letter to Plaintiffs’ Counsel Regarding Binding Stipulation;

               Exhibit D      List of all Counsel of Record:

               Exhibit E      Civil Cover Sheet

                                       V. CONCLUSION

       13.     Removal of this action under 28 U.S.C. § 1441(a) is proper as the Court has original

jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all requirements for removal under

28 U.S.C. § 1446 have been met.

                                           VI. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant UNITED PROPERTY &

CASUALTY INSURANCE COMPANY respectfully prays that the state court action be removed

and placed on this Court’s docket for further proceedings as though it had originated in this Court,

and that this Court issue all necessary orders. Defendant UNITED PROPERTY & CASUALTY

INSURANCE COMPANY further requests any additional relief to which it may be justly entitled.


                                                  4
     Case 4:19-cv-03754 Document 1 Filed on 09/30/19 in TXSD Page 5 of 6



DATE: September 30, 2019.



                                   Respectfully submitted,

                                   LEWIS BRISBOIS BISGAARD & SMITH LLP



                                   By: /s/ Sarah R. Smith
                                       Sarah R. Smith
                                       Attorney-In-Charge
                                       Texas State Bar No. 24056346
                                       USDC-SD Texas No. 1196616
                                       Gene M. Baldonado
                                       Texas State Bar No. 24071065
                                       USDC-SD Texas No.1287996
                                       24 Greenway Plaza, Suite 1400
                                       Houston, Texas 77046
                                       Telephone: 713.659.6767
                                       Facsimile: 713.759.6830
                                       sarah.smith@lewisbrisbois.com
                                       gene.baldonado@lewisbrisbois.com

                                      ATTORNEYS FOR DEFENDANT
                                      UNITED PROPERTY & CASUALTY
                                      INSURANCE COMPANY




                                      5
      Case 4:19-cv-03754 Document 1 Filed on 09/30/19 in TXSD Page 6 of 6




                                 CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct copy

of the foregoing instrument has been delivered to all interested parties on September 30, 2019, via e-

filing addressed to:

Shane McClelland                                      Via Eservice
THE LAW OFFICES OF SHANE MCCLELLAND
440 Cobia Dr., Suite 101
Katy, Texas 77494
Phone: (713) 987-7107
Fax: (832) 827-4207
shane@hmtrial.com

ATTORNEY FOR PLAINTIFFS
PATRICIA ROSENDAHL AND
TORBEN ROSENDAHL




                                                      /s/ Sarah R. Smith
                                                      Sarah R. Smith




                                                  6
